DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the French Republic on 3/8/2019. It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation elastomer, and the claim also recites preferably rubber which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
“Preferably rubber” should be canceled from claim 13.  Another dependent claim reciting the material as rubber could be added which could depend upon claim 13 or claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et al (2002/0024169 A1: figures 8-10 and 17; and paragraphs 61, 80, 81 and 86).
Nishizawa et al teach a method of manufacturing a polymer part, comprising:  inserting a core (metallic mandrel 27) through a movable element (movable mold 3) via a hole (3D) passing through the movable element; inserting a polymer part (10, listed polymers in paragraph 61) through an opening (injection hole 2A), so that the polymer part is in contact with a first side of the movable element as illustrated in figure 9 such that the movable element is displaced within the metal mold by the polymer injected into the metal mold (40) such that the mandrel (27) is centered and supported by the movable mold (3) as the polymer material is introduced into the molding cavity.  The movable mold (3) has O-rings (3E) on the periphery of the movable mold to seal against the molding cavity (4E).  The O-rings read on a flexible perimeter.  The movable mold matches the geometry of the inside of the mold.  The molding cavity is of constant cross-section and circular to form a roller as illustrated in figure 17.
Claims 1, 2, 4-8, 10, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koops et al (EP 1577073 A1: figures 1-2; paragraphs 15, 17, 18, 22-23).
Koops et al teach a method of forming a polymer article having reinforcing bars (8, 9) therein, the method comprising: providing reinforcing bars (8, 9) placed in holes (4-four holes .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al taken together with UK reference (1309099: page 1, line 88 to page 2, line 15 and figures 1 and 3).
Nishizawa et al disclose all claimed features except for the polymer being a rubber.
The UK reference discloses a process of molding a roller by injecting a rubber into a molding cavity.
It would have been obvious at the time of the effective filing date to one of ordinary skill in the art to modify the process of Nishizawa et al by injecting a rubber material into the molding cavity as disclosed by the UK reference for the purpose of forming a rubber coated roller depending upon the desired final use of the roller.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al or Koops et al taken together with Lang et al (3,516,123: figures 1-3 and column 3, lines 55-70).
Each of Nishizawa et al and Koops et al discloses all claimed features except for feeding multiple molds by a common source of polymer material.
Lang et al disclose a process of feeding a common heated plastic material from an extruder (10) via runners (19 and 21) to a plurality of molding cavities (12, 13) as illustrated in figure 1.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of either Nishizawa et al or Koops et al by feeding multiple molding cavities from a common source as disclosed by Lang et al for the purpose of increasing the output of the molding apparatus.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al taken together with Heitfiled (5,531,949: figures 6-8).
Nishizawa et al disclose all claimed features except for the core having a flexible portion.
Heitfiled discloses a process of forming a polymer article wherein flexible cores (102) are used to form an article with curved openings in the molded article.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Nishizawa et al by using flexible cores as disclosed by Heitfiled for the purpose of forming a molded article having curved openings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        8/23/2021